Monks, J.
Appellees Root, Rurode, Brady, and Kimmel recovered a personal judgment against George H. Faulkner, and a decree foreclosing a mortgage on real estate, against George H. Faulkner, Emma F. Faulkner, Mary L. McKee, S. L. Mills and the appellants. Edward L. McKee and Robert McKee alone have appealed. They have made their co-judgment defendants, George H. Faulkner, Mary L. McKee, S. L. Mills, and the plaintiffs below, appellees, but have hot made their co-judgment defendant Emma L. Faulkner either a co-appellaht or an appellee in this court.
It is settled law that to give this court jurisdiction of this appeal, the-same being a vacation and not a term-time appeal, appellants should have made all their co-parties to the judgment co-appellants with them in this court, and for their failure to do so the appeal must be dismissed. Midland R. Co. v. St. Clair, 144 Ind. 363, 367, and cases cited; Roach v. Baker, 145 Ind. 330, 331, and cases cited; Lee v. Mozingo, 143 Ind. 667, 671; Gregory v. Smith, 139 Ind. 48; Stults v. Gibler, 146 Ind. 501; Shuman v. Collis, 144 Ind. 333. Making them all appellees would not have been sufficient to give this court jurisdiction of the appeal. Gregory v. Smith, supra; Lee v. Mozingo, supra; Shuman v. Collis, supra.
*315The motion of appellees Root, Rurode, Brady, and Kimmel to dismiss the appeal is therefore sustained, and the appeal is dismissed.